DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
August 17, 2007

SMDL #07-012

Dear State Medicaid Director:
The purpose of this letter is to offer guidance to State Medicaid agencies on section 7002(b) of
the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability
Appropriations Act of 2007, regarding use of tamper-resistant prescription pads, which was
signed into law on May 25, 2007.
Section 7002(b), which amends section 1903(i) of the Social Security Act (the Act) (42 U.S.C.
section 1936b(i)) by adding new paragraph (23), states that payment shall not be made for “. . .
amounts expended for medical assistance for covered outpatient drugs (as defined in section
1927(k)(2)) for which the prescription was executed in written (and non-electronic) form unless
the prescription was executed on a tamper-resistant pad.” This provision becomes effective on
October 1, 2007. The tamper resistant pad requirement of section 7002(b) applies to all
outpatient drugs, including over-the-counter drugs in States that reimburse for prescriptions for
such items. Section 1927(k)(3) of the Act provides exceptions to section 1927(k)(2) for drugs
provided in nursing facilities, intermediate care facilities for the mentally retarded, and other
specified institutional and clinical settings. Such drugs in these settings (to the extent that they
are not separately reimbursed) are exceptions to section 1927(k)(2), and, therefore, are not
subject to the tamper-resistant pad requirement of section 7002(b). Section 7002(b) is applicable
regardless of whether Medicaid is the primary or secondary payor of the prescription being
filled.
The tamper-resistant pad requirement does not apply to refills of written prescriptions presented
at a pharmacy before October 1, 2007. In addition, the payment limitation does not apply to eprescriptions transmitted to the pharmacy, prescriptions faxed to the pharmacy, or prescriptions
communicated to the pharmacy by telephone by a prescriber. The Centers for Medicare &
Medicaid Services (CMS) particularly encourages the use of e-prescriptions as an effective and
efficient method of communicating prescriptions to pharmacists. Please note, however, that
Drug Enforcement Administration regulations regarding controlled substances may require a
written prescription.
Paragraph (23) of section 1903(i) is not included among the payment limitations in the last
paragraph of the section that are applicable “to items or services furnished and amounts
expended by or through a managed care entity.” Therefore, the requirement for the use of a
tamper-resistant prescription pad does not apply when a managed care entity pays for the
prescription.

Page 2 – State Medicaid Director

To the extent permissible under State and Federal law and regulation, our guidance does not
restrict emergency fills of non-controlled or controlled dangerous substances for which a
prescriber provides the pharmacy with a verbal, faxed, electronic, or compliant written
prescription within 72 hours after the date on which the prescription was filled.
To be considered tamper resistant on October 1, 2007, a prescription pad must contain at least
one of the following three characteristics:
1)

one or more industry-recognized features designed to prevent unauthorized
copying of a completed or blank prescription form;

2)

one or more industry-recognized features designed to prevent the erasure or
modification of information written on the prescription by the prescriber;

3)

one or more industry-recognized features designed to prevent the use of
counterfeit prescription forms.

No later than October 1, 2008, to be considered tamper resistant, a prescription pad must contain
all of the foregoing three characteristics. Failure of a State to enforce the tamper-resistant pad
requirement of section 7002(b) may result in the loss of Federal financial participation.
States are free to exceed the above baseline standard as to what constitutes a tamper-resistant
prescription pad. States should make their own determination whether to allow pharmacists to
accept an out-of-State prescription that meets the tamper-resistant requirements of another State.
Several States have laws and regulations concerning mandatory, tamper-resistant prescription
pad programs, which were in effect prior to the passage of section 7002(b). CMS deems that the
tamper-resistant prescription pad characteristics required by these States’ laws and regulations
meet or exceed the baseline standard, as set forth above.
The payment limitation set forth in section 1903(i)(23) of the Act does not impose additional
requirements on States regarding retention of hard copy prescriptions. States may follow current
State and Federal laws and regulations for record retention.
The CMS strongly supports State program integrity measures and wants States to be aware that
both e-prescribing and use of tamper-resistant prescription pads may reduce instances of
unauthorized, improperly altered, and counterfeit prescriptions. If a State elects to purchase
compliant prescription pads for Medicaid prescriptions and provide them to prescribers at no cost
or at a discounted rate, the cost of the prescription pads is reimbursable as an administrative
expense.
States are not required to file a State plan amendment in connection with actions taken to comply
with section 1903(i)(23). It is up to each State to establish its own enforcement plan for ensuring
compliance with the payment restrictions contained in section 1903(i)(23).

Page 3 – State Medicaid Director

If you have any questions regarding this guidance, please contact Mr. David Frank, Director,
Medicaid Integrity Group, at 410-786-8874.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators

CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials

